DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
 
Response to Amendment
In the amendment filed September 19, 2022, claims 1, 8, 12, and 17 were amended and claim 16 was cancelled.
The cancellation of claim 16 renders the drawing objection moot. 
The amendments to the claims overcome the rejections under 35 U.S.C. 112(b). The rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejections of the claims over Akihiro in view of Jolner have been fully considered but are not persuasive for the following reasons:
Regarding Applicant’s assertion that “Akihiro does not specify a single dimension, neither for the first nor for the second container. There is only a statement that the second (=smaller) container is accommodated by the first (larger) container. The first container holds the medium. The second container is used for volume measurement” (Remarks at p. 7), the examiner disagrees. First, the second container is capable of “receiving, storing and dispensing” as claimed, even if it has some additional irrelevant functionality (measuring). Second, Jolner, rather than Akihiro is relied upon for the specific dimensions of the capillary.
Regarding Applicant’s assertion that “Containers for holding fuel or propellants or drinking water, of/for aircraft or spacecraft, like the container according to the instant application and thus inevitably like the one according to Akihiro, typically have a diameter of 4 to 6 m. The baffles (51) are usually 10 to 30 cm high and up to about 3 cm thick” (Remarks at p. 7), the examiner disagrees, pointing out that Applicant has not provided any support, in the references or otherwise, to support these contentions. “The arguments of counsel cannot take the place of evidence in the record” (MPEP 2145(I)).
Regarding Applicant’s assertion that “The argument that not the baffles 51 but the baffles 52 of the second (=smaller) container are to be used as a basis cannot lead to any other result: Dimension specifications are missing entirely; The height/thickness ratios of the smaller baffles 52 are not known; If the height/thickness ratios were to be derived from the drawings, 0.9 cm/3.4 cm (see Figs. 2, 3) would result in a height of 2.5 cm to 8 cm and a thickness of up to 0.7 cm. Why a person with ordinary skill in the art would then skip the millimeter range instead of the centimeter range and immediately apply a millimeter range, i.e., a range reduced by 2 dimensions, is not explained (Remarks at p. 7), the examiner disagrees. First, Akihiro does not disclose any particular dimensions, and Applicant has not pointed to any support for the listed dimensions. Second, Applicant has not pointed to anything in Akihiro suggesting that the drawings are to scale for the purpose of deriving “ratios” from the drawings. Akihiro does, however, disclose that the small baffle guides liquid via surface tension under low gravity (i.e., the capillary effect, see Kalmikov, “Capillary action” NPL attached at p. 1, explaining that capillary action is a phenomenon due to surface tension), and teaches that the particular size of the small baffle should be determined based on the environment and attributes of the liquid to be handled (para. [0081]).
Regarding Applicant’s assertion that “the packaging device according to Jolner does not have a jacket which is closed to the medium and via which the medium is retained in an impenetrable manner. The jacket does not have any perforations through which the medium can pass or, moreover, is not permitted to pass at all. Otherwise, the medium would escape into the earth’s atmosphere” (Remarks at p. 7), the examiner disagrees, pointing out that the claims do not recite a “jacket” or anything being “retained in an impenetrable manner” and Akihiro, rather than Jolner, is relied upon for most of the claimed features, such as the casing.
Regarding Applicant’s assertion that “the Jolner packaging device also does not have at least one groove attached to the inner wall of the container. Rather, the capillaries are all arranged on the underside and thus on the outer wall of the bottom 10” (Remarks at p. 7), the examiner disagrees, pointing out that Jolner expressly discloses “a number of channel-shaped grooves 13 which open into the container” (p. 2, ll. 27-29, emphasis added), such that they act as capillaries for fluid inside the container (p. 3, ll. 2-7).
Regarding Applicant’s assertion that “the technical purpose of Akihiro et al. and the subject matter of the invention differ from each other, as the apparatus and method of Akihiro et al. are directed to measuring volume, but not to receiving, storing, collecting and dispensing fuel or propellant or drinking water according to the instant application. Accordingly, the problems to be solved are different, namely to measure volume with high accuracy, even when an item to be measured, such as a liquid fuel, etc. runs short in a container, as in a relatively big tank, including fuel tank” (Remarks at p. 8), the examiner disagrees, pointing out that the claim recites a container “for receiving, storing and dispensing,” which the volume measuring container of Akihiro is capable of doing. “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim” (MPEP 2111.02(II)). 
Regarding Applicant’s assertion that “Akihiro et al. is directed to a device by which the amount of liquid can be determined with the help of acoustic waves. For this purpose, liquid is to be diverted from one volume to a second volume in the tank via a ‘guide.’ However, there is no information as to how this guide works in general and, in particular, how this function performs, if at all, under weightlessness. No hint is given that this device may be used as/in a double storage tank, like a pressure container” (Remarks at p. 8), the examiner disagrees. Akihiro discloses that “the small baffle 52 can guide the liquid to the liquid inlet/outlet 50 in the measuring container 20 by surface tension, for example, even in an environment in a vacuum state such as on the orbit of the artificial satellite under no gravity or microgravity” (para. [0062]). That the container 20 has additional functionality of measuring is irrelevant, as it is capable of the claimed intended use of “receiving, storing and dispensing fuel or propellant or drinking water.”
Regarding Applicant’s assertion that “the argumentation in the Office Action of 06/20/2022 seems to equate 2 different containers 10, 20 with each other. Consequently, attention is not given in the Office Action to the fact that the container 10 is always cited as the ‘1st container’ which is determined for receiving, storing and dispensing liquids and/or viscous substances or fuel or propellant or drinking water (see English translation, paragraphs [0058], [0059]). On the contrary, container 20 is always cited as the ‘2nd container’ which is received by the 1st container 10 and which is exclusively determined for measurement division, i.e. for a total different purpose (see English translation, paragraphs [0058], [0060]). In other words, the starting point in the analysis of features in the Office Action is the 1st container 10 having baffles 51, but then reference is only made in what follows to said container 20 with baffles 52 being smaller that the size of the larger baffles 51” (Remarks at pp. 8-9), the examiner disagrees. The rejection is consistent in pointing to the first container (tank 10) as the container, and the second container (container 20) as the claimed casing with a surface structure (baffles 52, see June 20, 2022 Office Action at pp. 6-7). References in the rejection to the large baffle 51 in the first container (tank 10) are only in reference to the similarity of the large baffle 51 to the small baffle 52 (for example, June 20, 2022 Office Action at p. 7 notes that Akihiro teaches that the small baffle 52 has the same shape/structure as the large baffle 51, citing Akihrio at para. [0081]).
 Regarding Applicant’s assertion that “only the fluid intake 53 between 1st container 10 and 2nd container 20 uses the surface tension of the fluid, so that ‘a fluid can be derived in the container 20 for measurement division’ (see English translation, paragraph [0061]). This brings about separation between the gas phase portion 30 and the liquid phase part 40, as shown in drawing 1, and it is constituted such that the fluid in the tank 10 may be led into the container 20 for measurement division (see English translation, paragraph [0061])” (Remarks at p. 9), the examiner disagrees, pointing out that Akihiro expressly discloses “the small baffle 52 can guide the liquid to the liquid inlet/outlet 50 in the measuring container 20 by surface tension” (para. [0062]).
Regarding Applicant’s assertion that “Akihiro et al. teaches a container 10, 20 (?) with conventional baffles (51 baffles, 52 baffles) without any indication of size or dimensions. It is important here that a microscopic surface structure is neither realized in the case of the container according to Akihiro et al. nor suggested as a possible embodiment. The one and only fact provided in the Office Action in connection with this is: ‘Akihiro does not expressly disclose that the surface structure is microscopic.’ On the one hand, the conclusion that baffles 51, 52 having different widths and thicknesses which are to be determined by surface tension ‘according to the attribute of the fluid should be treated’ (see English translation, paragraphs [0079], [0081]) is not based on the knowledge of a skilled in the art, but is only determined by ‘experimental, experimental, a simulation, etc.’ (see English translation, paragraphs [0079], [0081])” (Remarks at pp. 9-10), the examiner disagrees. First, nothing in the rejection relies upon a size of the large baffle 51. Second, Akihiro teaches that the size of the baffles is determined based on the attribute of the fluid, and thus it would be known to one of ordinary skill in the art to appropriately size the baffles to work in the manner described in the reference.
Regarding Applicant’s assertion that “even if baffles 51, 52 of different widths or thicknesses were known, a person with ordinary skill in the art would have no motivation or (non-conclusory) reason to reduce baffles 51 of a scale of up to 30 cm and baffles 52 of a scale of some cm, up to 5 cm, to a surface structure in a microscopic range (Remarks at p. 10), the examiner disagrees. Applicant has not provided any support, in the reference or otherwise, for the measurements provided, and in fact, has admitted that Akihiro is silent about the particular dimensions of the baffles (see Remarks at p. 7). “The arguments of counsel cannot take the place of evidence in the record” (MPEP 2145(I)).
Regarding Applicant’s assertion that “a teaching that some baffles 52 are smaller/larger than other baffles 51 per se, cannot be used to deduce a reduction in dimensions down to the microscopic scale for a different purpose” (Remarks at p. 10), the examiner disagrees, pointing out that Akihrio does not provide any particular dimensions for the baffles, but does explain that they utilize surface tension (e.g., the capillary effect), and one of ordinary skill in the art would select a size for the baffles 52 that works as a capillary for the particular stored fluid (see Akihiro at paras. [0062]; [0081]; see also Kalmikov, “Capillary action” NPL attached at p. 1, explaining that capillary action is a phenomenon due to surface tension, and that a smaller radius of the surface results in greater capillary effect). 
Regarding Applicant’s assertion that “a person with ordinary skill in the art would not find motivation or have a (non-conclusory) reason to consult Jolner either. It is to be noted that the teaching of Jolner is completely different than the subject matter of the instant application. A packaging device for meat in supermarkets according to Jolner cannot seriously be compared or combined with a container according to the instant application. The device of Jolner in area of meat packaging is intended to hygienically bind the resulting ‘juice’ on the bottom of the container (as an alternative to a fleece). This binding of the liquid is to be accomplished with the help of capillaries – i.e. also with the help of surface tension forces. The main differences with respect to the instant application, however, are that the container of Jolner is not used in/for vehicles or aerodynes or aircrafts for application or aeronautics or airplanes or space aerodynes and/or is not used under low gravitation, in a microgravitational condition or in a weightlessness” (Remarks at pp. 10-11), the examiner disagrees. It appears Applicant is arguing that Jolner and Akihiro are not analogous art. However, “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” (MPEP 2141.01(a)). Here, Jolner Akihiro, and the present application are all related to containers for fluids and utilize capillaries/surface tension, and thus are in the same field of endeavor. To the extent it could be argued that they are different fields of invention, Jolner is reasonably pertinent to the problem faced by the inventor, which is conveying a liquid within a container via capillaries. 
Regarding Applicant’s assertion that “this feature in the instant application is not fully described, because the liquid is not to be directed to a specific point. It is only supposed to be held on the ground (like in a sponge) and thus kept out of the customer’s field of vision. This is also due to the structural aspects themselves. The packaging device is formed from a bottom 10 and side walls 11, with the bottom 10 being provided with slits, i.e. perforations. The device, therefore, is not capable of forming a (closed) container. Moreover, the grooves 13 only follow the slits or perforations. In other words, the grooves 13 are arranged on the outside of the bottom 10 and do not lead inwards into the interior or inner space of the container” (Remarks at p. 11), the examiner disagrees. Jolner teaches a plurality of grooves that have a microscopic scale and utilize the capillary effect for fluids inside of the container (Jolner at Abstract; p. 2, ll. 29-31). Jolner further expressly teaches “a number of channel-shaped grooves 13 which open into the container” (Jolner at p. 2, ll. 26-29) and explains that these grooves are used as capillaries for fluid inside the container (see p. 3, ll. 2-7). Akihiro is relied upon for the remaining features. “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references” (MPEP 2145(IV)).
Regarding Applicant’s assertion that “the features found in Akihiro and Jolner do not ‘fit’ together in the sense that one would immediately have an operable version of claim 1 of the instant application. To start with, it is clear from the details discussed above that the combination would not at all be operable” (Remarks at p. 12), the examiner disagrees. Applicant has not provided any support for why the proposed modification would be inoperable. As explained above and in the rejection below, Akihiro discloses all of the claimed structure including capillaries except the particular size of the surface structure. Akihiro further teaches that the size of the small baffle would be determined based on the environment and liquid to be handled (para. [0081]). Jolner teaches that a channel of the claimed size works as a capillary for fluid in the container. Modifying Akihiro to size the channel formed by baffle 52 in the size taught by Jolner would operate as a capillary, as intended by Akihiro and taught by Jolner.
Regarding Applicant’s assertion that “since the two references would not, if considered in detail, produce an operable version of claim 1, it is asserted that a non-conclusory rationale cannot be given in the end analysis” (Remarks at p. 12), the examiner disagrees, pointing out that the rejection provides rationale to modify the base reference as proposed based on motivations provided in Akihiro and Jolner (June 20, 2022 Office Action at p. 7), the knowledge of a person having ordinary skill in the art (June 20, 2022 Office Action at pp. 7-8), and/or routine optimization based on the teachings of Akihiro and Jolner (June 20, 2022 Office Action at p. 8). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8-15, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “A container…in low gravitation, in a microgravitational condition and in weightlessness” in lines 2-3. It is unclear whether these are three separate conditions and if so, how a container could be in all three of these conditions simultaneously. It is further unclear whether the container must be in all of these conditions to meet the claim. In other words, it is unclear whether infringement occurs when the container is placed in “low gravitation, in a microgravitational condition and in weightlessness” or whether it must just be capable of the claimed intended use in one of these conditions. For purposes of examination, this limitation will be interpreted as “A container…for use in low gravitation, in a microgravitational condition, or in weightlessness.”
Claims 2-6, 8-15, and 17 are also rejected as indefinite, through their dependence from a rejected parent claim (details above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro et al. (JP2006308565) in view of Jolner (WO 81/01825).
With respect to claim 1, Akihiro discloses a container (tank 10) in aerodynes, aircraft for application in aeronautics, airplanes or space aerodynes (para. [0001]), in low gravitation, in a microgravitational condition and in weightlessness (para. [0001]) for receiving, storing and dispensing fuel or propellant or drinking water (tank 10 stores liquid fuel, para. [0059]), comprising a casing (container 20, Fig. 2) with a surface structure (baffle 52, Figs. 3-4) at least partially integrally formed on the casing (baffle 52 is integrally formed on inside surface of container 20, see Fig. 3), at least one groove- and/or channel-shaped capillary (baffle 52 has the same shape as large baffle 51 and forms a capillary, para. [0081], Fig. 4) which is arranged in an inner space of the container (inside of container 20) at an inner surface of the casing (inside surface of container 20, see Fig. 4) and with an end (end of baffle 52 at bottom of container 20, Fig. 4) facing an outlet opening (outlet 50, Fig. 2, para. [0010]) of the container (container 20), which extends towards an area (baffle 52 extends towards bottom of container 20, Fig. 4) adjacent to or next to the outlet opening (outlet 50, Fig. 2) of the container (container 20) and which is formed by two side walls (side walls of baffle 251, see Fig. 6; baffle 52 has the same shape as baffle 51, 251, para. [0081]) to convey the fuel or propellant or drinking water within the capillary (baffle 52) to the outlet opening (baffle 52 conveys fluid to outlet 50, see para. [0079]) of the container (container 20).
Akihiro does not expressly disclose that the surface structure is microscopic. Akihiro teaches that the construction of the baffle 52, including width and thickness are determined by surface tension “according to the attribute of the fluid which should be treated” (paras. [0079], [0081]).
Jolner teaches a container having a bottom with a plurality of narrow channel-shaped grooves that act as capillaries (Abstract). Jolner teaches that the grooves have an internal width between 0.3 and 0.5 mm in order to permit the grooves to act as capillaries (p. 2, ll. 29-32). Jolner further teaches that the grooves suck liquid into the grooves because of the capillary effect of the grooves (p. 3, ll. 2-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akihiro to have the surface structure comprising at least one approximately groove- and/or channel-shaped capillary to have a dimension of less than 1 mm as taught by Jolner for the purpose of providing sufficient capillary suction as acknowledged by Jolner (p. 2, ll. 29-32) and Akihiro (paras. [0079], [0081]). 
Additionally, a person of ordinary skill in the art would have appreciated that the smaller a cross sectional dimension is (including as small as possible, under 1 mm) in a capillary groove/tube, the better the capability of said capillary groove/tube is, to transfer liquid fuel through surface tension effects. In other words, there is a direct relationship between performance of a capillary groove in a liquid fuel tank, and the cross-sectional dimension of said capillary groove/tube.
Additionally and in the alternative, if an argument may be made that Akihiro’s container (or Akihiros’ container as modified by Johlner’s above) includes capillaries known to measure in the sub-millimeter range, but without expressly including that a “length, size and/or dimensions order” spans an entirety of a claimed range of 0-1 mm (note claim interpretation on page 5 of January 31, 2022 Non-Final Office Action), it would have been obvious to a person of ordinary skill in the art having the teachings of Akihiro and Jolner at the time the application was filed, to additionally provide that the disclosed surface structure is “microscopic”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Regarding claim 2, Akihiro further teaches the at least one groove- and/or channel-shaped capillary (baffle 52) at the inner surface (inside surface of container 20) of the casing (container 20) is formed longitudinally or essentially longitudinally and arranged in a plane (baffles 52 extend longitudinally and are in a plane, see cross-sectional view of Fig. 2) coinciding with the length axis (extending vertically through outlet 50, see Fig. 2) of the container (container 20).
With respect to claim 3, Akihiro further teaches the at least one groove- and/or channel-shaped capillary (baffle 52) at the inner surface (inside surface of container 20) of the casing (container 20) extends at least partially or completely across the entire length of the container (baffle 52 extends at least partially across the length of container 20).
Regarding claim 4, Akihiro further teaches the inner surface of the casing (inner surface of tank 10) of the container (tank 10) comprises two or more groove- and/or channel-shaped capillaries (four baffles 52, para. [0062]).
Regarding claim 5, Akihiro further teaches two or more groove- and/or channel- 3shaped capillaries (baffles 52) are placed to each other at regular distances, individually and/or in groups (four baffles 52 are spaced a regular distance, Fig. 4), in particular that they are arranged individually and/or in groups around the circumference of the inner surface (18) of the casing (12) at any pitch, preferably of 180°, 120°, 90°, 60°, 30°, 15°, 10° or 5°, etc. (four baffles 52 are spaced by 90°, para. [0062]).
Regarding claim 6, Akihiro further teaches the inner surface (inside surface of container 20) of the casing (container 20) of the container (tank 10) is completely or essentially completely provided with groove- and/or channel-shaped capillaries (four baffles 52 are spread across entire inner surface, see Fig. 3).
Claims 8, 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro in view of Jolner, and further in view of Pessana (U.S. 8,043,396).
Regarding claim 8, Akihiro further discloses the container according to claim 1, characterized in that a gas pressurizer (a gas pressurizer is inherent because container 20 is at a different pressure than tank 10, see para. [0095]) of the inner space (inside of container 20) of the container (tank 10) is assigned to the container (tank 10). 
Akihiro in view of Jolner does not expressly disclose the fuel or propellant or drinking water can be conveyed from the container to a drive or combustion chamber.
Pessana teaches a propellant tank for a space craft utilizing surface tension to feed propellant (col. 1, ll. 5-10, 43-45). Pessana teaches that propellant from the fuel tank is fed into engine supply lines and to the engine (understood to represent a “drive”) of the space vehicle (col. 1, ll. 23-27).
It would have been obvious to one of ordinary skill in the art, having the teachings of Akihiro, Jolner, and Pessana before the effective filing date of the claimed invention, to have modified the container of Akihiro/Jolner to convey the liquid to a drive or combustion chamber, as taught by Pessana.  A person of ordinary skill in the art would have appreciated the advantage of the modification, as it beneficially allows transfer of propellant to an engine required to propel a spacecraft (Pessana col. 1, ll. 23-27). 
Regarding claim 9, Akihiro further teaches the container (Akihiro, container 20) is provided with an inlet opening (Akihiro, inlet tube 3, Fig. 2) arranged facing away from the outlet opening (Akihiro, outlet 50, Fig. 2) of the container (Akihiro, container 20) and communicating with the gas pressurizer.
Regarding claim 11, Akihiro in view of Jolner does not expressly disclose the container is designed in a lightweight construction. 
Pessana teaches a propellant tank for a space craft utilizing surface tension to feed propellant (col. 1, ll. 5-10, 43-45). Pessana further teaches that the tank is made from light-weight components, which help to lower costs and provide higher performance (col. 1, ll. 28-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Akihiro to have a lightweight construction for the purpose of lowering costs and improving performance as recognized by Pessana (col. 1, ll. 28-32). 
Regarding claim 12, Akihiro as modified by Jolner does not expressly disclose the container or the casing of the container is made of a metal comprising steel, stainless steel, aluminum, or titanium.
Pessana teaches a propellant tank for a space craft utilizing surface tension to feed propellant (col. 1, ll. 5-10, 43-45). Pessana further teaches that it is known in the art to make a propellant tank from titanium (col. 1, ll. 41, 60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Akihiro to be made of metal because Pessana teaches titanium is a suitable material (col. 1, ll. 41, 60) and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. 
Regarding claim 14, Akihiro in view of Jolner does not expressly disclose the container or the casing of the container, is made of plastic or fiber-reinforced plastic or fiber composite material.
Pessana teaches a propellant tank for a space craft utilizing surface tension to feed propellant (col. 1, ll. 5-10, 43-45). Pessana further teaches the liner is formed from plastic, such as PTFE that is reinforced with fibers (col. 2, ll. 35-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Akihiro to be made of plastic for the purpose of providing a lightweight tank with lower cost as recognized by Pessana (col. 2, l. 35; col. 1, ll. 28-32).
Regarding claim 15, Akihiro as modified by Jolner discloses the container according to claim 1. Akihiro in view of Jolner does not expressly disclose the container is formed of thermoplastic fiber composite material, which is made of a thermoplastic matrix material of polyamide (PA), polybutylene terephthalate (PBT), polyether ketone (PEEK), polyether sulfone (PES), polypropylene (PP), polyphenylene sulphide (PPS) or polysulfone (PSU), and/or a combination thereof, without or with pre-impregnated fibers, preferably aluminum oxide, aluminum nitride, aramid, basalt, boron nitride, glass, graphite, carbon, nylon, polyethylene, polyester, silicon carbide, silicon nitride and/or ceramics fibers and/or a combination thereof.
Pessana teaches a propellant tank for a space craft utilizing surface tension to feed propellant (col. 1, ll. 5-10, 43-45). Pessana further teaches the liner is formed from plastic, such as PTFE that is reinforced with fibers (col. 2, ll. 35-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Akihiro to have the casing be made of plastic for the purpose of providing a lightweight tank with lower cost as recognized by Pessana (col. 2, l. 35; col. 1, ll. 28-32).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro in view of Jolner as applied to claim 1 above, and further in view of Sacher (WO 2010/063449).
Regarding claim 10, Akihiro as modified by Jolner discloses the container according to claim 1. Akihiro in view of Jolner does not expressly disclose the container is provided with a refillable reservoir arranged in the area of the outlet opening and upstream of the outlet opening, or a similar propellant management device (PMD).
Sacher teaches a container for storing and discharging liquids for use in a low gravity environment (Abstract). Sacher teaches a refillable reservoir arranged in the region of the outlet opening (p. 7, ll. 35-36 of attached English translation). Sacher further teaches the refillable reservoir is a propellant management device and is used for collecting and metering off the liquids or viscous substances (p. 7, ll. 35-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Akihiro to have a refillable reservoir for collection and dosed discharge in the area of the outlet opening for the purpose of collecting and metering off the fuel as recognized by Sacher (p. 7, ll. 35-39).
Regarding claim 13, Akihiro as modified by Jolner discloses the container according to claim 1. Akihiro in view of Jolner does not expressly disclose the container or the casing of the container is provided with a coating of plastic or of fiber- reinforced plastic or fiber composite.
Sacher teaches a container for storing and discharging liquids for use in a low gravity environment (Abstract). Sacher teaches a coating on the container made of fiber-reinforced plastic or fiber composite material (p. 6, ll. 12-13). Sacher further teaches that the coating increases rigidity and strength of the container (p. 6, ll. 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Akihiro to have a coating on the casing for the purpose of increasing rigidity and strength as recognized by Sacher (p. 6, ll. 13-14).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akihiro in view of Jolner as applied to claim 1 above, and further in view of Dandaleix (US 2014/0283936).
Regarding claim 17, Akihiro as modified by Jolner discloses a container for receiving, storing and dispensing fuel or propellant or drinking water with a casing and at least one groove- and/or channel-shaped capillary formed integrally with the casing, according to claim 1 as discussed above. 
Akihiro in view of Jolner does not expressly disclose a method of producing the container comprising the following step: Producing the casing (12) of the container (10) and introducing and/or applying of a microscopic surface structure (16) into/onto/to the casing (12) of the container (10) with the at least one groove- and/or channel- shaped capillary (20) using a generative method, by way of 3D- printing, direct metal laser sintering (DMLS), selective laser melting (SLM), selective laser sintering (SLS), additive layer manufacturing (ALM), electron beam melting (EBW).
Dandaleix teaches a liquid tank for a spacecraft (para. [0001]). Dandaleix teaches a capillary structure within the tank for retaining liquid by capillarity (para. [0010]). Dandaleix further teaches manufacturing the capillary structure by layer manufacturing, additive manufacturing, selective laser sintering, selective laser melting, rapid prototyping, direct digital manufacturing, or 3D printing (para. [0061]). Dandaleix further teaches that this manufacturing method permits the capillary structure to be manufactured from a single piece and is a fast manufacturing method (paras. [0058]-[0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Akihiro in view of Jolner to apply the microscopic surface structure onto the casing by a generative method for the purpose of providing a fast manufacturing method as recognized by Dandaleix (para. [0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. 5,901,557 to Grayson teaches a low gravity storage vessel having a microscopic surface feature having capillary characteristics (see col. 5, ll. 57-62).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733